COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IHT TECHNOLOGY, INC., A.C.S.A.S.
 TECHNOLOGY CORPORATION A/K/A                   §
 ACSAS TECHNOLOGY, LLC,                                         No. 08-10-00189-CV
 K. HARRIS R & D, SHIELD TECH, LLC              §
 F/K/A AXIS LICENSING, LLC AND                                      Appeal from
 KERRY HARRIS,                                  §
                                                                 408th District Court
                        Appellants,             §
                                                               of Bexar County, Texas
 v.                                             §
                                                               (TC # 2008-CI-17190)
 C. MACK,                                       §

                        Appellee.               §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice. Costs are assessed against the party incurring same.

See TEX .R.APP.P. 42.1(d).


September 29, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.